

Exhibit 10.1


Summary of Management Incentive Compensation Plan for Fiscal 2008


The Management Incentive Compensation Plan for Fiscal 2008 (the “Bonus Plan”)
for Frontier Oil Corporation (the “Company”) establishes each participant’s
Bonus Plan target as a percentage of the participant’s base salary.  The amount
of the actual bonus payment could range from zero to twice the Bonus Plan
target, based upon the extent to which the pre-established annual financial
goals are met or exceeded.  The 2008 base salaries and Bonus Plan targets for
the Company’s named executive officers are set forth in the table below.  The
financial goals for the Bonus Plan during 2008 are based on the Company’s 1)
2008 net income, 2) relative return on capital employed versus a peer group
average and 3) absolute return on capital employed and safety
performance.  These measures are weighted 40%, 40% and 20%, respectively.


Each participant will receive 30%, and has the right to elect to receive up to
100%, of his or her bonus payment in restricted shares of the Company’s common
stock in lieu of cash, except that the Chief Executive Officer may elect to
receive all of his bonus payment in cash.  If such an election is made to
receive additional restricted stock, then the amount of the bonus will be
grossed up by a “risk premium” to be established by the Compensation Committee
(the “Committee”) of the Board of Directors of the Company.  All shares of
restricted stock will vest 25% on each of the first and second anniversaries of
the grant date and 50% on the third anniversary of the grant date.  The number
of shares of restricted stock that a participant receives will be determined by
the average closing price of the Company’s common stock during December 2008 and
January 2009.


The Committee has discretion to adjust the financial targets for extraordinary
items and for the effect of acquisitions completed during the Bonus Plan year
and to pay or not pay the bonuses for any reason.
 


Executive Officer
2008 Annual Base Salary
Bonus Plan Target for 2008 (Percentage of Base Salary)
James R. Gibbs
Chairman of the Board, Chief Executive Officer and President
$975,000
100%
Michael C. Jennings
Executive Vice President-Chief Financial Officer
$450,000
70%
W. Paul Eisman
Executive Vice President-Refining & Marketing
$500,000
70%
Currie Bechtol
Vice President-General Counsel & Secretary
$330,000
50%
Jon D. Galvin
Vice President
$295,000
50%
Nancy J. Zupan
Vice President-Controller
$295,000
50%

